internal_revenue_service number release date index number ---------------------------- ------------------------ ------------------------ ---------------------------- in re ----------------------------- --------------- --------------------------------- ------------------------------ department of the treasury washington dc person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi b07 - plr-169203-03 date date ----------------------------- taxpayer date a b c d e site date date ----------------------- ----------------------- ------------------ ---------- ----------------------- --------------------------------- ----------------------- --------------------------------------- ----------------------- ---------------------------------- ----------------------- ---------------------------------- legend ----------------------------------------------------------------------------------------------------------- ------------------ ------------------- ----------------------- -------- ------- ------- --------------------------- --------------------------- -------------------------- -- --- -------- date date date x year year date date date a b c ------------------------------------------------------- ------------------------ --------------------------------------------------------------- f g h y d site ------ --------------------------------------------------------------- ----------------------------------------------- ----------------------------- ---------------------------------- -- plr-169203-03 --------------------------------------------------------------------------------------------------------------- dear ---- this letter is in response to your letter dated date and subsequent correspondence on behalf of taxpayer requesting rulings under sec_29 and sec_708 of the internal_revenue_code the facts as represented by taxpayer and taxpayer’s authorized representative are as follows taxpayer is a limited_partnership that is classified as a partnership for tax purposes taxpayer is an accrual_method taxpayer whose taxable_year ends on date a the general_partner of taxpayer is classified as a corporation for tax purposes the limited partners of taxpayer are b c d and e the facility at issue in this ruling_request was designed to produce a solid synthetic_fuel product from coal a originally constructed the facility at site a constructed the facility pursuant to four contracts for the procurement of equipment and for engineering and construction the contracts were entered into before date and are dated date date date and date taxpayer has produced an opinion of counsel that states that the primary construction_contract dated date constituted a binding written contract under the applicable state law prior to date which did not limit damages for breach to less than five percent of the total contract amount the contract further includes such features as a description of the facility to be constructed and a lump sum price the facility began operations in date and produced x tons of synthetic_fuel in year the facility continued to produce synthetic_fuel until year when its primary customer at site ceased operations the facility as constructed at site consisted of the following components directly necessary for the production of qualified_fuel chemical reagent hoppers feed conveyers a delumper which shredded and mixed dewatered pulp waste a gathering conveyer a feed bucket conveyer a mixer an agitated conditioner two metering screws two pellet mills a pellet cooler a pellet conveyer and a motor control center motor starters computer control cards and other process control and interface equipment in addition the facility is supported by equipment that is not directly necessary for the production of synthetic_fuel taxpayer has undertaken certain improvements of the facility at site though not to the equipment directly necessary for the production of synthetic_fuel plr-169203-03 taxpayer was founded by a b c and d on date to acquire the facility from a on date taxpayer entered into a purchase and sales agreement with a for the purchase of the facility on date taxpayer and a entered into an amended purchase and sales agreement governing the sale of the facility to taxpayer the amended purchase and sales agreement obligates taxpayer to make certain fixed and contingent payments to a taxpayer has provided evidence that the net present_value of the fixed payments exceed fifty percent of the total purchase_price also on date after a restructuring of taxpayer’s partnership interests a second series of partnership interests were sold to e by a and b the purchase and sales agreement concerning the second series of partnership interests requires e to make certain fixed and contingent cash payments the amounts of which are subject_to adjustment under certain circumstances taxpayer has provided evidence that the net present_value of the fixed payments exceed fifty percent of the total purchase_price of the partnership_interest in addition e made loans to taxpayer for the relocation of the facility and the refinancing of taxpayer’s debt obligations after the sale of the second series of partnership interests to e the general_partnership and first series interests were owned a b c and d by a b c and d respectively under the partnership_agreement e and c are obligated to make monthly capital contributions to taxpayer to pay its operating costs and other obligations a proforma attached to the ruling_request indicates that project expenses are projected to exceed revenues the failure by e or c to make its share of capital contributions will result in that partner being denied any distributions or allocations from the partnership and could result in their interest being redeemed by the partnership or bought by another partner taxpayer intends to relocate the facility to site which is owned by f and g taxpayer will place the facility at site pursuant to a lease agreement with f taxpayer will purchase coal feedstock from various third party suppliers f will provide certain coal and synthetic_fuel preparation and handling services to taxpayer and will also assist taxpayer in procuring coal supplies and transportation from third parties taxpayer will sell its synthetic_fuel to f for use in the power plant owned by f and g taxpayer represents that f and g are each an unrelated party to taxpayer in the event that f does not purchase all of the facility’s output taxpayer may sell excess synthetic_fuel to unrelated third parties in the event that taxpayer does not produce enough synthetic_fuel to meet f’s needs taxpayer will sell coal to f taxpayer will enter into an operation and maintenance agreement with h a wholly-owned subsidiary of a under which h will operate and maintain the facility on taxpayer’s behalf taxpayer will reimburse h for all reasonable costs incurred by h in operating and maintaining the facility and pay to h a service fee of y of all reimbursable costs as part of relocating the facility to site certain ancillary equipment will not be moved and will be replaced at site taxpayer has provided evidence that following the relocation the fair_market_value of the original property comprising the facility will be plr-169203-03 more than percent of the facility's total fair_market_value the cost of the new property plus the value of the original property taxpayer has supplied a detailed description of the process employed at the facility taxpayer has proposed that from time to time one of four alternative chemical reagents may be used in the process for the production of synthetic_fuel as described the facility and the process implemented in the facility including the chemical reagents meet the requirements of revproc_2001_34 2001_22_irb_1293 a recognized expert in combustion coal and chemical analysis has performed numerous tests on the coal used at the facility and the synthetic_fuel produced at the facility and has submitted reports in which the expert concludes that significant chemical changes take place with the application of the process to the coal including the alternative chemical reagents taxpayer with use of the process expects to maintain a level of chemical change in the production of synthetic_fuel that is determined through similar analysis by experts to be a significant chemical change you have requested the following rulings taxpayer with use of the enumerated process will produce a aqualified fuel within the meaning of sec_29 the construction_contract constitutes a abinding written contract in effect before date within the meaning of sec_29 production from the facility will be attributable solely to taxpayer within the meaning of sec_29 and taxpayer will be entitled to the sec_29 credit for qualified_fuel from the facility that is sold to an unrelated_person the sec_29 credit attributable to taxpayer may be allocated to the partners of taxpayer in accordance with the partners interests in taxpayer when the credit arises for the allocation of the sec_29 credit a partner s interest in taxpayer is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel a termination of taxpayer under sec_708 will not preclude the reconstituted partnership from claiming the sec_29 credit on the production and sale of synthetic_fuel to unrelated persons provided the facility was aplaced in service prior to date within the meaning of sec_29 relocation of the facility to a different location after date or replacement of part of the facility after that date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the fair_market_value of the original property is more than percent of the facility s total fair_market_value at the time of relocation or replacement ruling requests and plr-169203-03 sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer the credit for the taxable_year is an amount equal to dollar_figure adjusted for inflation multiplied by the barrel-of-oil_equivalent of qualified_fuels sold sec_29 defines qualified_fuels to include liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks in revrul_86_100 1986_2_cb_3 the internal_revenue_service ruled that the definition of the term synthetic_fuel under sec_48 and its regulations are relevant to the interpretation of the term under sec_29 former sec_48 provided a credit for the cost of equipment used for converting an alternate_substance into a synthetic liquid gaseous or solid fuel revrul_86_100 notes that both sec_29 and former sec_48 contain almost identical language and have the same overall congressional intent namely to encourage energy conservation and aid development of domestic energy production under sec_1_48-9 of the income_tax regulations a synthetic_fuel differs significantly in chemical composition as opposed to physical composition from the alternate_substance used to produce it coal is an alternate_substance under sec_1_48-9 consistent with its private_letter_ruling practice that began in the mid 1990’s the service in revproc_2001_30 provided that taxpayers must satisfy certain conditions in order to obtain a letter_ruling that a solid fuel other than coke produced from coal is a qualified_fuel under sec_29 revproc_2001_30 as modified by revproc_2001_34 2001_1_cb_1293 the revenue_procedure requires taxpayers to present evidence that all or substantially_all of the coal used as feedstock undergoes a significant chemical change to meet this requirement and obtain favorable private letter rulings taxpayer provided expert reports asserting that their processes resulted in a significant chemical change in announcement 2003_30_irb_222 the service announced that it was reviewing the scientific validity of test procedures and results presented of significant chemical change in expert reports in announcement i r b the service announced that it had determined that the test procedures and results used by taxpayers were scientifically valid if the procedures were applied in a consistent and unbiased manner however the service concluded that the processes approved under its long standing ruling practice and as set forth in revproc_2001_30 did not produce the level of chemical change required by sec_29 nevertheless the service announced that it recognized that many taxpayers and their investors have relied on its long standing ruling practice to make investments therefore the service announced that it would continue to issue rulings on significant chemical change but only under the guidelines set forth in revproc_2001_30 as modified by revproc_2001_34 this ruling is provided to taxpayer consistent with announcement and the service’s long standing ruling practice accordingly based on the expert test results plr-169203-03 submitted by taxpayer we conclude that the synthetic_fuel produced at the facility using the described process and specified chemical reagents is a solid synthetic_fuel produced from coal constituting a qualified_fuel within the meaning of sec_29 because taxpayer will own the facility and operate and maintain the facility through its agent we conclude that taxpayer will be entitled to the sec_29 credit for the production of the qualified_fuel from the facility that is sold to an unrelated_person ruling_request sec_29 and f provide that sec_29 applies with respect to qualified_fuels which are produced in a facility placed-in-service after date and before date and which are sold before date sec_29 modifies sec_29 in the case of a facility producing qualified_fuels described in sec_29 sec_29 provides that for purposes of sec_29 a facility shall be treated as placed-in-service before date if the facility is placed-in-service before date pursuant to a binding written contract in effect before date sec_29 provides that if the facility is originally placed-in-service after date sec_29 shall be applied by substituting date for date a contract is binding only if it is enforceable under local law against a taxpayer and does not limit damages to a specified amount eg by use of a liquidated_damages provision a contract provision limiting damages to an amount equal to at least five percent of the total_contract_price for example should be treated as not limiting damages the construction_contract executed prior to date includes such features as a description of the facility to be constructed and a lump sum price the contract does not limit damages for breach to less than five percent of the total contract amount taxpayer provided an opinion of counsel that the contract is binding under applicable law therefore the contract is a binding written contract for purposes of sec_29 ruling_request sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer sec_7701 provides that taxpayer means any person subject_to any internal revenue tax generally under sec_7701 the term person includes an individual a_trust estate partnership_association company or corporation sec_702 provides that each partner determines the partner's income_tax by taking into account separately the partner’s distributive_share of the partnership's other items of income gain loss deduction or credit to the extent provided by regulations plr-169203-03 prescribed by the secretary sec_1_702-1 provides that the distributive_share is determined as provided in sec_704 and sec_1_704-1 sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit is except as otherwise provided in chapter of subtitle a of title_26 determined by the partnership_agreement sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit or item thereof is determined in accordance with the partner’s interest in the partnership determined by taking into account all facts and circumstances if the partnership_agreement does not provide as to the partner’s distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect sec_1_704-1 provides that allocations of tax_credits and tax_credit recapture except for sec_38 property are not reflected by adjustments to the partners' capital accounts thus these allocations cannot have economic_effect under sec_1_704-1 and the tax_credits and tax_credit recapture must be allocated in accordance with the partners' interests in the partnership as of the time the tax_credit or credit recapture arises if a partnership expenditure whether or not deductible that gives rise to a tax_credit in a partnership_tax_year also gives rise to valid allocations of partnership loss or deduction or other downward capital_account adjustments for the year then the partners' interests in the partnership with respect to such credit or the cost giving rise to it are in the same proportion as the partners' respective distributive shares of the loss or deduction and adjustments see sec_1_704-1 example identical principles apply in determining the partners' interests in the partnership with respect to tax_credits that arise from receipts of the partnership whether or not taxable based on the information submitted and the representations made we conclude that the sec_29 credit attributable to taxpayer may be allocated to the partners of taxpayer in accordance with the partners' interests in taxpayer when the credit arises for the allocation of the sec_29 credit a partner's interest in taxpayer is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel ruling_request sec_708 provides that a partnership shall be considered as terminated if within a twelve-month period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits sec_1_708-1 provides that if a partnership is terminated by a sale_or_exchange of an interest the following is deemed to occur the partnership contributes all of its assets and liabilities to a new partnership in exchange for an interest in the new partnership and immediately thereafter the terminated partnership distributes interests plr-169203-03 in the new partnership to the purchasing partner and the other remaining partners in proportion to their respective interests in the terminated partnership in liquidation of the terminated partnership either for the continuation of the business by the new partnership or for its dissolution and winding up sec_1_708-1 applies to terminations of partnerships under sec_708 occurring on or after date as discussed above the placed-in-service deadline in sec_29 and sec_29 must be read as applying to when the facility is first placed_in_service within the applicable dates the placed-in-service deadlines contained in sec_29 and sec_29 focus on the facility and not the taxpayer owning the facility accordingly the determination of whether a facility has satisfied the placed-in-service deadline under sec_29 and sec_29 is made by reference to when the facility is first placed_in_service not when the facility is placed_in_service by a transferee taxpayer therefore we conclude that a termination of taxpayer under sec_708 will not preclude the reconstituted partnership from claiming the sec_29 credit on the production and sale of synthetic_fuel to unrelated persons ruling_request to qualify for the sec_29 credit taxpayer's facility must be placed-in-service before date pursuant to a binding written contract in effect before date while sec_29 does not define placed-in-service the term has been defined for purposes of the deduction for depreciation and the investment_tax_credit property is placed-in-service in the taxable_year the property is placed in a condition or state of readiness and availability for a specifically assigned function sec_1_167_a_-11 and sec_1_46-3 of the income_tax regulations placed_in_service has consistently been construed as having the same meaning for purposes of the deduction for depreciation and the investment_tax_credit see revrul_76_256 1976_2_cb_46 revrul_94_31 1994_1_cb_16 concerns sec_45 which provides a credit for electricity produced from certain renewable resources including wind the credit is based on the amount of electricity produced_by_the_taxpayer at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year revrul_94_31 holds that for purposes of sec_45 a facility qualifies as originally placed_in_service even though it contains some used_property provided the fair_market_value of the used_property is not more than percent of the facility's total value the cost of the new property included in the facility plus the value of the used_property revrul_94_31 describes a windfarm that consists of an array of wind turbines towers pads transformers roadways fencing on-site power collection systems and monitoring and meteorological equipment notwithstanding that the windfarm consisted of all of these items the ruling concludes that the facility for purposes of sec_45 is confined to the property on the windfarm necessary for the production of plr-169203-03 electricity from wind_energy emphasis added the present situation is similar to revrul_94_31 thus for purposes of determining the facility’s total fair_market_value at the time of relocation or replacement the facility consists of the process equipment directly necessary for the production of the qualified_fuel starting at the immediate input of the coal and chemical reagents to the mixer including any coal hoppers and reagent tanks directly feeding the mixer through the output from the pellet mill or other forming equipment including output hoppers if any hence the facility’s total fair_market_value includes the process equipment such as the mixer the pellet mill or other forming equipment the equipment necessary to interconnect such equipment the electrical instrumentation control systems and auxiliaries related to such equipment including the structures that house such electrical instrumentation and control systems the foundation platform s for the above-referenced equipment and an appropriate allocation of the engineering project management overhead and other costs assignable to the relocation of such equipment and construction the facility’s total fair_market_value does not include costs associated with the purchase and installation of equipment that supports the operation of the facility but is not directly necessary for the production of the qualified_fuel such as coal beneficiation or preparation equipment eg crushers screens dryers or scales other material handling or conveying equipment eg stacking tubes transfer towers storage bunkers mobile equipment or conveyors certain site improvements eg fencing lighting earthwork paving separate office and bathhouse trailers for facility personnel and buildings if a building for purposes of sec_168 of the code sampling and quality control are necessary for operational control of a production facility however a particular type of sampling equipment generally is not necessary for the production of qualified_fuel thus the costs of sampling equipment are excluded from the facility’s total fair_market_value unless the particular sampling equipment is necessary for operational control of the facility consistent with the holding in revrul_94_31 provided taxpayer's facility was placed_in_service prior to date within the meaning of sec_29 relocation of the facility to a different location or replacement of part of the facility after date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the fair_market_value of the original property is more than percent of the facility's total fair_market_value at the time of relocation or replacement the cost of the new equipment included in the facility plus the value of the used_property conclusions accordingly we conclude as follows the synthetic_fuel produced at the facility using the enumerated process and the specified reagents is a solid synthetic_fuel produced from coal constituting a qualified_fuel within the meaning of sec_29 plr-169203-03 the contract for the construction of the facility constitutes a binding written contract in effect before date within the meaning of sec_29 production from the facility will be attributable solely to taxpayer within the meaning of sec_29 and taxpayer shall be entitled to the sec_29 credit for qualified_fuel from the facility that is sold to an unrelated_person the sec_29 credit attributable to taxpayer may be allocated to the partners of taxpayer in accordance with the partners’ interests in taxpayer when the credit arises for the allocation of the sec_29 credit a partner’s interest in taxpayer is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel a termination of taxpayer under sec_708 will not preclude the reconstituted partnership from claiming the sec_29 credit on the production and sale of synthetic_fuel to unrelated persons because the facility was placed_in_service prior to date within the meaning of sec_29 relocation of the facility to a different location after date or replacement of part of the facility after that date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the fair_market_value of the original property is more than percent of the facility’s total fair_market_value at the time of relocation or replacement the conclusions drawn and rulings given in this letter are subject_to the requirements that the taxpayer i maintain sampling and quality control procedures that conform to astm or other appropriate industry guidelines at the facility that is the subject of this letter ii obtain regular reports from independent laboratories that have analyzed the fuel produced in such facility to verify that the coal used to produce the fuel undergoes a significant chemical change and iii maintain records and data underlying the reports that taxpayer obtains from independent laboratories including raw ftir data and processed ftir data sufficient to document the selection of absorption peaks and integration points except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer sincerely plr-169203-03 s joseph h makurath senior technician reviewer branch office of associate chief_counsel passthroughs special industries plr-169203-03 cc -----------------------------
